DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 recites “especially in the form” in line 2. It is suggested to amend to --in the form-- in order to avoid confusion.  
Appropriate correction is required.
Claim 4 recites “especially on the outer” in line 4. It is suggested to amend to --on the outer-- in order to avoid confusion.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Painchaud et al. (US 2010/0096416).
	Regarding claim 1, Painchaud discloses a liquid dispenser, having: a liquid reservoir 12, and b. a discharge head 10 which is secured to the liquid reservoir 12 and has a discharge opening 46 connected to the liquid reservoir 12 via a discharge channel (see figs. 2 and 3), and c. the discharge head 10 has, in the discharge channel, an outlet valve 14 which has a valve body adjoining a pressure chamber (chamber between element 19 and outlet valve 14; see figs. 2 and 3) and which is at least partially displaceable by liquid pressure in the pressure chamber for the purpose of opening the discharge opening (see figs. 2 and 3), and d. the outlet valve 14 has a valve chamber (chamber between elements 14 and 18) which, based on the valve body, is disposed opposite the pressure chamber (chamber between element 19 and outlet valve; see figs. 2 and 3), and e. a reservoir ventilation channel 24 is provided for the purpose of pressure equalization in the liquid reservoir 12 (see figs. 2 and 3 and paragraph 34), f. a valve ventilation channel 64 is provided for the purpose of pressure equalization between the valve chamber (chamber between elements 14 and 18) and an external environment (see figs. 2 and 3), and g. the reservoir ventilation channel 24 and the valve ventilation channel 64 have separate inlets on an outer face of the discharge head 10 (see figs. 2 and 3). 
Regarding claim 5, Painchaud discloses wherein the reservoir ventilation channel 24 and the valve ventilation channel 64 each have linear channel subsections which penetrate an inner component 18 of the liquid dispenser 10  (see figs. 2 and 3) and which, based on a plane having a normal vector corresponding to a direction of discharge, are arranged at an angle (i.e. 90 degree) with respect to one another (see figs. 2 and 3) or are parallel and spaced apart from one another.
Regarding claim 6, Painchaud discloses wherein the discharge head 10 has a removable protective cap 11 that protects the discharge opening 46 when in place (see fig. 4), and b. the protective cap 11, when in place, isolates at least one of the inlets from a surrounding atmosphere (i.e. via seal 86, 88; see fig. 4 and paragraph 48). 
Regarding claim 7, Painchaud discloses wherein the protective cap 11, when in place, isolates the two inlets from one another and each from a surrounding atmosphere (see fig. 4).
	Regarding claim 8, Painchaud discloses wherein the liquid dispenser is designed as a droplet dispenser and has means for droplet formation in the region of the discharge opening 46 (see paragraphs 29 and 41).
Regarding claim 9, Painchaud discloses wherein the means for droplet formation comprise a droplet formation surface that surrounds the outside of the discharge opening (see fig. 3 and paragraphs 29 and 41).
Regarding claim 10, Painchaud discloses wherein the valve body 14 has a closure pin 65 and a pressurization collar (radial extending portion surrounding the pin portion; see figs. 2 and 3) surrounding the closure pin. 
Regarding claim 11, Painchaud discloses wherein the reservoir ventilation channel 24 has at least one filter 26 and/or one inlet valve between an inlet on the outside and an outlet on the reservoir side (see figs. 2 and 3).
	Regarding claim 12, Painchaud discloses wherein the liquid dispenser is designed as squeeze bottle dispenser and has a bottle body which is manually elastically deformable for the purpose of pressurization and surrounds the liquid reservoir 12 (see paragraph 29).
Regarding claim 13, Painchaud discloses a return spring 15 for the valve body 14 is disposed in the valve chamber (see fig. 2). 
Regarding claim 14, Painchaud discloses wherein the pressurization collar 66 is internally deformable and is secured on its outside to the droplet dispenser (see fig. 3). 
Regarding claim 15, Painchaud discloses wherein the pressurization collar 66 is secured to an inner component 18 of the droplet dispenser 10 (see fig. 3).
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wochele et al. (US 8,454,828) shows another liquid dispenser with a ventilation channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754